                                          Case 4:18-cv-01078-KAW Document 145 Filed 01/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY TOLLIVER, et al.,                               Case No. 18-cv-01078-KAW
                                   8                      Plaintiffs,
                                                                                              ORDER GRANTING MOTION TO
                                   9               v.                                         APPROVE MINOR'S SETTLEMENT
                                  10     ILLINOIS TOOL WORKS INC.,                            Re: Dkt. No. 144
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs filed the instant case against Defendant Illinois Tool Works Inc., asserting
                                  14   product liability and negligence claims with respect to the death of Johnny Tolliver, Sr. (See First
                                  15   Amended Compl. (“FAC”) ¶ 1, Dkt. No. 30.) Pending before the Court is Plaintiff I.T.’s motion
                                  16   to approve a minor’s settlement. (Pl.’s Mot. to Approve, Dkt. No. 144.) No oppositions were
                                  17   filed.
                                  18            The Court deemed this matter suitable for disposition without a hearing pursuant to Civil
                                  19   Local Rule 7-1(b). (Dkt. No. 136.) Having considered the parties’ filings and the relevant legal
                                  20   authority, the Court GRANTS the motion to approve.
                                  21                                            I.    BACKGROUND
                                  22            Decedent was a Solid Waste Truck Driver, employed by the City of Berkeley’s Public
                                  23   Works Zero Waste Division. (Order re Mot. for Summ. J. at 1, Dkt. No. 69.) On January 11,
                                  24   2016, the truck Decedent was operating began to roll downhill. (Id. at 2.) Decedent attempted to
                                  25   stop the truck, but suffered blunt force injuries, possibly when the truck crushed him against a
                                  26   utility pole or tree. (Id.)
                                  27            Plaintiffs then filed the instant case against Defendant, asserting that the truck had a
                                  28   defective air brake system. (Order re Mot. for Summ. J. at 4.) On October 2, 2019, Defendant
                                         Case 4:18-cv-01078-KAW Document 145 Filed 01/21/21 Page 2 of 3




                                   1   filed a motion for summary judgment. (Id. at 6.) On November 22, 2019, the Court granted

                                   2   Defendant’s motion for summary judgment as to the failure to warn claim but denied Defendant’s

                                   3   motion as to all other claims. (Id. at 19.)

                                   4          In January 2020, the parties reached a settlement. (Cartwright Decl. ¶ 3, Dkt. No. 144-1.)

                                   5   With respect to Plaintiff I.T., Defendant agreed to pay $437,500. (Cartwright Decl. ¶ 3.) The

                                   6   settlement includes $85,476.75 in attorney’s fees, $95,593.01 in attorney’s costs, and $50,000 in a

                                   7   lien payment to the City of Berkeley, leaving a net amount of $206,430.24 to Plaintiff I.T. (Pl.’s

                                   8   Mot. to Approve at 3; Cartwright Decl. ¶¶ 14, 16.) Guardian Ad Litem Arie Crockett intends to

                                   9   put the net amount in a structured annuity which will make payments to Plaintiff I.T. as follows:

                                  10   $50,000 at age 18, $100,000 at age 21, and $74,273 at age 25, for a total of $224,273. (Cartwright

                                  11   Decl. ¶ 18.) The $437,500 settlement is in addition to approximately $482,367.28 in workman’s

                                  12   compensation being paid by the City of Berkeley. (Cartwright Decl. ¶ 16.)
Northern District of California
 United States District Court




                                  13                                        II.      LEGAL STANDARD
                                  14          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  15   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  16   (9th Cir. 2011). “[T]his special duty requires a district court to conduct its own inquiry to

                                  17   determine whether the settlement serves the best interests of the minor.” Id. (internal quotation

                                  18   omitted). Thus, the district court considers whether the settlement, including any net recovery, “is

                                  19   fair and reasonable as to each minor plaintiff.” Id. at 1182.

                                  20                                              III.   DISCUSSION
                                  21          The Court finds that the proposed settlement is fair and reasonable. Plaintiff’s counsel

                                  22   explains that liability was a significant question in this case, particularly in light of “[d]iscovery

                                  23   and investigation [that] showed that the City of Berkeley is primarily responsible for [Decedent]’s

                                  24   death.” (Cartwright Decl. ¶ 15; see also Cartwright Decl. ¶ 9.) For example, maintenance and

                                  25   service records of the truck showed it had reached the end of its useful life and had been served for

                                  26   related issues only six days before Decedent’s death. (Cartwright Decl. ¶ 15.) The City of

                                  27   Berkeley also failed to train its employees to properly apply the parking brake. (Cartwright Decl.

                                  28   ¶ 15.) The City of Berkeley was ultimately assessed numerous OSHA citations and paid $31,810
                                                                                           2
                                         Case 4:18-cv-01078-KAW Document 145 Filed 01/21/21 Page 3 of 3




                                   1   in penalties. (Cartwright Decl. ¶ 15.)

                                   2          Further, the settlement amount is reasonable. Plaintiff’s counsel estimates that Plaintiff

                                   3   I.T.’s future economic losses total $293,499.00, in addition to emotional harm from the loss of his

                                   4   father. (Cartwright Decl. ¶¶ 6, 7.) Here, Defendant will pay $437,500, or a net of $206,430.24

                                   5   after payment of attorney’s fees, costs, and a settlement of the City of Berkeley’s lien and credit

                                   6   rights. (Cartwright Decl. ¶¶ 3, 18.) Plaintiff’s counsel has agreed to reduce their fees to 25% of

                                   7   the net recovery after costs, although their retainer agreement allows for recovery of 40%.

                                   8   (Cartwright Decl. ¶¶ 4, 10.) Plaintiff’s counsel has also provided their records regarding costs,

                                   9   which the Court has reviewed and finds reasonable, particularly given the significant work

                                  10   required by numerous expert witnesses. (See Cartwright Decl., Exhs. E-G.) Additionally, the City

                                  11   of Berkeley’s workman’s compensation carrier has paid Ms. Crockett, on behalf of Plaintiff I.T.,

                                  12   $312,804.08 through August 28, 2020, and will continue to make bi-weekly payments of
Northern District of California
 United States District Court




                                  13   $2,119.54 through Plaintiff I.T.’s 18th birthday. (Cartwright Decl. ¶ 16.) In total, the City of

                                  14   Berkeley will have paid approximately $482,367.28 to Plaintiff I.T. (Cartwright Decl. ¶ 16.)

                                  15          Thus, considering both the risks as to liability, the value of the case, and the amount of net

                                  16   recovery, the Court concludes that the settlement reflects a fair and reasonable compromise

                                  17   intended for Plaintiff I.T.’s benefit. Accordingly, the Court approves the settlement.

                                  18                                            IV.   CONCLUSION
                                  19          The Court GRANTS the motion to approve the settlement as follows:

                                  20          (1) The award of attorney’s fees is $85,476.75;

                                  21          (2) The award of attorney’s costs is $95,593.01;

                                  22          (3) The settlement of the City of Berkeley’s lien and credit rights is $50,000; and

                                  23          (4) The net sum of $206,430.24 shall be put in a structured annuity and distributed in the

                                  24              amount of $50,000 at age 18, $100,000 at age 21, and $74,273 at age 25.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 21, 2021
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge

                                                                                         3
